UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-165972 INTERNET MEDIA SERVICES, INC. (Exact name of registrant specified in charter) Delaware 22-3956444 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1507 7thSTREET, #425 SANTA MONICA, CALIFORNIA 90401 (Address of principal executive offices) (800) 467-1496 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding ofthe registrant’s Common Stock, $0.001 par value per share, was 7,913,528 as of May 16, 2014. 1 INTERNET MEDIA SERVICES, INC. INDEX Page PART I - FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION: Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 6. Exhibits 18 SIGNATURES 19 2 INTERNET MEDIA SERVICES, INC. CONSOLIDATED BALANCE SHEETS As of March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - Inventory (net) - Prepaid expenses and other assets Receivable from U-Vend, Canada, Inc. - Total current assets Other assets: Property and equipment (net) - Security deposits - Deferred financing costs (net) Intangible asset (net) - Goodwill - Total noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ $ Accrued expenses Accrued salary - officer Note payable - director Convertible notes payable - Promissory notes payable - Senior convertible notes, net of unamortized discount Warrant liabilities - Capital lease obligation, net of unamortized discount - Total current liabilities Noncurrent liabilities: Capital Lease obligation net of unamortized discount - Liability for contingent consideration - Deferred tax liability - Warrant liabilities Total noncurrent liabilities Commitments and contingencies (Note 9) - - Stockholders' deficiency: Common stock, $.001 par value, 600,000,000 shares authorized, 7,913,528shares issued and outstanding (2,446,276 - 2013) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of the financial statements. 3 INTERNET MEDIA SERVICES, INC. CONSOLIDATED STATEMENT OF OPERATIONS Unaudited For the Three Months Ended March 31, 2014 March 31, 2013 Revenue $ $
